DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to New Application
Receipt is acknowledged of a new application, filed 17 June 2020.
Status of the claims:
Claims 1-20 are pending.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 17 June 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bryce Johnson (Reg. No. 74,733) for Mr. John Buche (applicant’s attorney) on 2 September 2021.
The application has been amended as follows: 
In the specification:
Amend paragraph [033] as follows:
Line 15, before “Since product” insert --The webbing and the extract container may be cylindrical in shape.--.
In the claims:
Amend claim 1 as follows:
1. A lid for transforming a  non-humidity controlled container into a  humidity controlled container, said lid comprising: 
5a topside and an underside; 
a webbing connected to the underside of the lid; 
an extract container connected to the webbing; 
a first half and a second half; 
a circular rim configured to attach to the  non-humidity controlled container 10of a specified diameter, thus transforming the  non-humidity controlled container into the  humidity controlled container; 
a hygrometer, located on the topside of the lid, wherein the hygrometer is adapted to monitor and digitally display the humidity within the  humidity controlled container; 
15a semi-circular hatch positioned over an opening through the lid wherein the opening is located within the first half of the lid, wherein the hatch is electively openable and closeable over the opening so that contents within the  humidity controlled container may be accessed via the opening without removing the lid from the  humidity controlled container; 
20a rectangular pocket located within the second half of the lid, wherein the pocket is located on the underside of the lid and is occupied by at least one humidity pack; and, 
13a rectangular label surface that is located within the second half of the lid on the topside of the lid and opposite the pocket, whereby a user may write down information about the contents of the  humidity controlled container.  
Amend claim 3 as follows: 
3. The lid of claim [[1]] 2 wherein the valve is opened and closed by a computer or a mobile device wirelessly.  
Amend claim 4 as follows:
4. The lid of claim 1 wherein the webbing and the extract container are  cylindrical in shape.  
Amend claim 5 as follows:
5. The lid of claim 1 wherein the  container is  selected from the group consisting of a fiber container and a plastic container[[;]].  
Amend claim 9 as follows:
9. A lid for augmenting a container to become a humidity controlled container and controlling the level of humidity in the container comprising: 
a topside and an underside;
a rim configured to be secured around  an edge of a non-humidity controlled container; 
20a hatch that is hinged on at least one point to the lid,  and wherein the hatch is configured for opening for allowing access to  contents of the container without removing the lid;
a digital display hygrometer on  the topside of the lid; 
14a pocket featuring vents on the underside of the lid, wherein the pocket is operably configured to receive humidity packs for humidity control; 
a valve  configured to connect the topside of the lid to the  underside of the lid; and, 
means for wireless transmission of data  to a mobile device.  
Amend claim 12 as follows:
12. The lid of claim 11, further comprising a webbing attached to the  underside of the lid, wherein the webbing connects to an extract container.  
Amend claim 13 as follows:
13. The lid of claim 12, wherein the extract container is configured to catch  container contents of a 10specific size.  
Amend claim 14 as follows:
uses the means for wireless transmission for transmitting  data to [[a]] the mobile device[[;]].  
Amend claim 15 as follows:
15. The lid of claim 14, wherein a timer  for opening and closing the valve uses the means for wireless transmission for transmitting data to [[a]] the mobile device.  
Amend claim 16 as follows:
16.A method of  transforming a non-humidity controlled container into a humidity controlled container and adjusting the humidity in the humidity controlled container 15comprising: 
obtaining a non-humidity controlled container having an edge; 
obtaining a lid, the lid comprising: 
a topside and an underside; 
a closable valve which is configured to connect the topside and the underside of the 20lid; 
a webbing connected to the underside of the lid; 
an extract container connected to the webbing; 
a first half and a second half[[:]]; 
15a circular rim configured to attach to the non-humidity controlled container;

a semi-circular hatch positioned over an opening through the lid, wherein the 5opening is located within the first half of the lid, wherein the hatch is selectively openable and closeable over the opening so that contents within the humidity controlled container may be accessed via the opening without removing the lid from the humidity controlled container; 
a rectangular pocket located within the second half of the lid, wherein the pocket 10is located on the underside of the lid and is configured to be occupied by at least one humidity pack[[:]]; and 
a rectangular label surface that is located within the second half of the lid on the topside of the lid and opposite the pocket, whereby a user may write down information about the contents of the humidity controlled container[[:]]; 
securing the lid to the non-humidity controlled container by placing the rim over the 15edge of the non-humidity controlled container, thus transforming the non-humidity controlled container into the humidity controlled container; 
opening the hatch on the lid; 
placing at least one humidity pack in the pocket; and 
closing the hatch on the lid.  
Amend claim 17 as follows:
17. The method of claim 16 wherein the webbing is used to sort the  container contents by size.  
Amend claim 18 as follows:
18. The method of claim 17 wherein the extract container is used to further sort the  container contents by size.  
Explanation for Examiner’s Amendment
Specification:
The specification has been amended in order to provide proper antecedent basis in the written description for the subject matter of claim 4.
Claims:
Claim 1 has been amended to resolve the indefiniteness in claim 5 and to avoid limiting the subject matter to a “fiber” container.  The word “standard” has been removed to avoid ambiguity as to what structure is meant to be cover by the word.
Claim 3 has been amended to resolve the lack of antecedent basis for “the valve” in claim 3, since claim 2 introduces the valve.
Claim 4 has been amended to correct an editorial error (lack of a period at the end of the claim) and to suggest different language for the shape of the webbing and extract container.
Claim 5 has been amended to correct an editorial error (lack of a period at the end of the claim) and to resolve indefiniteness in the claim so as to 
Claim 9 has been amended to add that the lid has a topside and an underside for purposes of clarity later in the claim, and to delete “from the lid” since the “lid” itself does not transmit data (see claims 14 and 15 for the elements that transmit data).
Claim 12 has been amended for clarity and consistency in terminology.
Claim 13 has been amended for consistency in terminology since claim 9 (from which claim 13 indirectly depends) uses the term “contents” instead of “material.”
Claim 14 has been amended to correct an editorial error (lack of a period at the end of the claim) and to clarify that the means for transmission of data is used for transmitting the data from the hygrometer.
Claim 15 has been amended to clarify that the timer is used for opening/closing the valve, and that the means for transmission of data is used for transmitting the data from the hygrometer.
Claim 16 has been amended to correct editorial errors.
Claims 17 and 18 have each been amended for consistency in terminology since claim 16 (from which claims 17 and 18 depend) uses the term “contents” instead of “material.”
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the lid for transforming a non-humidity controlled container into a humidity controlled container is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another.  The prior art includes general teachings of lids for containers.  The prior art lids include various structures similar to the claimed subject matter, but fail to teach or suggest the details set forth in the claim.
Regarding independent claim 9: the subject matter of the lid for augmenting a container to become a humidity controlled container and controlling the level of humidity in the container is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another.  The prior art includes general teachings of lids for containers.  The prior art lids include various structures similar to the claimed subject matter, but fail to teach or suggest the details set forth in the claim.
 Regarding independent claim 16: the subject matter of the method of transforming a non-humidity controlled container into a humidity controlled container and adjusting the humidity in the humidity controlled container is allowable over the prior art because of the combination of method step 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses containers with lids and methods of using the lids with humidity-oriented features.  The cited prior art also discloses “webbing” and “extract container” structures used in sifters and separators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 September 2021